Name: Council Regulation (EU) NoÃ 712/2010 of 26Ã July 2010 amending Regulation (EU) NoÃ 53/2010 as regards certain fishing opportunities and amending Regulation (EC) NoÃ 754/2009
 Type: Regulation
 Subject Matter: fisheries;  international law;  natural environment
 Date Published: nan

 10.8.2010 EN Official Journal of the European Union L 209/1 COUNCIL REGULATION (EU) No 712/2010 of 26 July 2010 amending Regulation (EU) No 53/2010 as regards certain fishing opportunities and amending Regulation (EC) No 754/2009 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) No 53/2010 of 14 January 2010 (1) fixes for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required. (2) In the context of the fisheries agreement with Norway, a further 521 tonnes of cod in Norwegian waters of ICES zones I and II, as well as 150 tonnes of whiting and 100 tonnes of plaice in the North Sea have been made available to the Union. In addition, the arrangements for licences for EU vessels fishing for mackerel in Norwegian waters have been amended. These measures should be implemented in the law of the Union. (3) At its annual meeting in 2009, the Northwest Atlantic Fisheries Organisation (NAFO) decided to reopen the fishery for cod in zone NAFO 3M and for redfish in zone NAFO 3LN after having set a moratorium for over ten years. The by-catch rules established in Regulation (EU) No 53/2010 for the two reopened fisheries should be amended to ensure consistency with the general by-catch rules applicable in the NAFO Regulatory Area pursuant to Article 4(1) of Council Regulation (EC) No 1386/2007 of 22 October 2007 laying down conservation and enforcement measures applicable in the Regulatory Area of the Northwest Atlantic Fisheries Organisation (2). (4) In the context of the fisheries agreement with Greenland, the conditions for fishing cod in Greenlandic waters have been amended. These amendments should be implemented into the law of the Union. (5) At its special meeting in Madrid on 24-26 February 2010, the compliance committee of The International Commission for the Conservation of Atlantic Tunas (ICCAT) reduced the quota for bluefin tuna allocated to the European Union. It is therefore necessary to implement those new provisions into the law of the Union. (6) Having regard to paragraphs 5 and 8 of Article 5 and paragraph 4 of Article 6 of Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean (3) it is necessary to establish the maximum number and total capacity in gross tonnage of fishing vessels of each Member State that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna, the maximum number of tuna traps that may be authorised by each Member State, the maximum tuna farming and fattening capacity for each Member State and the maximum input of wild caught bluefin tuna that each Member State may allocate to its farms. (7) Within the context of establishing fishing opportunities and in accordance with Article 11 of Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks (4), the Council may, on the basis of information provided by Member States and assessed by the Scientific, Technical and Economic Committee for Fisheries (STECF), exclude certain groups of vessels from the fishing effort regime established in that Regulation, provided that appropriate data is available on cod catches and discards of the vessels concerned, that the percentage of cod catches does not exceed 1,5 % of the total catches of the group of vessels and that the inclusion of the group in the effort regime would constitute an administrative burden disproportionate to its overall impact on cod stocks. Germany provided information on the cod catches by a group of vessels targeting saithe in the North Sea and in the area to the West of Scotland with bottom trawls of mesh size equal to or larger than 120 mm. Ireland provided information on the cod catches by a group of vessels targeting Nephrops in the Irish Sea with a selective sorting grid similar to that defined in Appendix 2 to Annex III to Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (5). France provided information on the cod catches by a group of vessels targeting deep-sea species in the West of Scotland with bottom trawls of mesh size larger than 110 mm. On the basis of that information as assessed by STECF, it can be established that the cod catches, including discards, of those groups of vessels do not exceed 1,5 % of their total catches. Moreover, having regard to control and monitoring measures in place ensuring the monitoring and control of the fishing activities of those groups of vessels and considering that the inclusion of those groups would constitute an administrative burden disproportionate to the overall impact of that inclusion on cod stocks, it is appropriate to exclude those groups of vessels from the fishing effort regime laid down in Chapter III of Regulation (EC) No 1342/2008, thus allowing to establish the effort limits for the Member States concerned accordingly. (8) Article 16(3) of Regulation (EC) No 1342/2008 allowed Member States to modify their effort allocations in 2009 by transferring their fishing effort and capacity between geographical areas, provided that certain conditions were met. On the basis of the information provided by the Netherlands regarding the transfer of a certain amount of effort and capacity from the North Sea to the Irish Sea in 2009, it is appropriate to adjust the maximum allowable effort allocated to the Netherlands, which is set out in Appendix 1 to Annex IIA to Regulation (EU) No 53/2010. (9) Regulation (EU) No 53/2010 and Council Regulation (EC) No 754/2009 of 27 July 2009 excluding certain groups of vessels from the fishing effort regime laid down in Chapter III of Regulation (EC) No 1342/2008 (6) should therefore be amended accordingly. (10) Regulation (EU) No 53/2010 applies from 1 January 2010. However, the fishing effort limits are laid down for a one-year period starting from 1 February 2010. In order to follow the year-to-year regime of reporting on fishing opportunities, the provisions of this Regulation concerning catch limits and allocations should apply from 1 January 2010 and the provisions concerning fishing effort limits from 1 February 2010. Such retroactive application would be without prejudice to the principle of legal certainty as the fishing opportunities to be reduced have not yet been exhausted, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EU) No 53/2010 Regulation (EU) No 53/2010 is amended as follows: 1. Article 15 is replaced by the following: Article 15 Fishing and farming and fattening capacity limitations for bluefin tuna 1. The number of EU bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic shall be limited as set out in point 1 of Annex IV. 2. The number of EU coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean shall be limited as set out in point 2 of Annex IV. 3. The number of EU vessels fishing for bluefin tuna in the Adriatic Sea for farming purposes authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm shall be limited as set out in point 3 of Annex IV. 4. The number and total capacity in gross tonnage of fishing vessels authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean shall be limited as set out in point 4 of Annex IV. 5. The number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery shall be limited as set out in point 5 of Annex IV. 6. The bluefin tuna farming capacity, the fattening capacity and the maximum input of wild caught bluefin tuna allocated to the farms in the eastern Atlantic and Mediterranean shall be limited as set out in point 6 of Annex IV. 2. Annex IA is amended as follows: (a) the entry for whiting in zone IV; EU waters of IIa is replaced by the following: Species : Whiting Merlangius merlangus Zone : IV; EU waters of IIa (WHG/2AC4.) Belgium 240 (7) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 1 036 (7) Germany 270 (7) France 1 557 (7) the Netherlands 599 (7) Sweden 2 (7) United Kingdom 7 490 (7) EU 11 194 (8) Norway 640 (9) TAC 12 897 Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (WHG/*04N-) EU 8 203 (b) the entry for plaice in zone IV; EU water of IIa, that part of IIIa not covered by the Skagerrak and the Kattegat is replaced by the following: Species : Plaice Pleuronectes platessa Zone : IV; EU waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat (PLE/2A3AX4) Belgium 3 671 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 11 931 Germany 3 442 France 688 the Netherlands 22 946 United Kingdom 16 979 EU 59 657 Norway 4 168 TAC 63 825 Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (PLE/*04N-) EU 24 439 (c) the entry for mackerel in zone IIIa and IV; EU waters of IIa, IIIb, IIIc and IIId is replaced by the following: Species : Mackerel Scomber scombrus Zone : IIIa and IV; EU waters of IIa, IIIb, IIIc and IIId (MAC/2A34.) Belgium 475 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 12 529 (10) Germany 495 France 1 496 the Netherlands 1 507 Sweden 4 485 (11) (12) United Kingdom 1 395 EU 22 382 (11) (13) Norway 103 374 (14) TAC Not relevant Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI; international waters of IIa from 1 January to 31 March 2010 and in December 2010 (MAC/*2A6.) Denmark 4 130 5 360 France 490 the Netherlands 490 Sweden 390 10 1 697 United Kingdom 490 Norway 3 000 3. Annex IB is amended as follows: (a) the entry for cod in zone Greenland waters of NAFO 0 and 1; Greenland waters of V and XIV is replaced by the following: Species : Cod Gadus morhua Zone : Greenland waters of NAFO 0 and 1; Greenland waters of V and XIV (COD/N01514) Germany 1 636 (15) (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. United Kingdom 364 (15) (16) EU 2 500 (15) (16) (17) TAC Not relevant (b) the entry for cod in zone Norwegian waters of I and II is replaced by the following: Species : Cod Gadus morhua Zone : Norwegian waters of I and II (COD/1N2AB.) Germany 2 486 Analytical TAC Article 3 of Regulation (EU) No 847/96 does not apply. Article 4 of Regulation (EU) No 847/96 does not apply. Greece 308 Spain 2 773 Ireland 308 France 2 281 Portugal 2 773 United Kingdom 9 642 EU 20 571 TAC Not relevant 4. Annex IC is amended as follows: (a) the entry for cod in zone NAFO 3M is replaced by the following: Species : Cod Gadus morhua Zone : NAFO 3M (COD/N3M.) Estonia 61 (18) (19) Germany 247 (18) Latvia 61 (18) (19) Lithuania 61 (18) (19) Poland 209 (18) (19) Spain 796 (18) France 110 (18) Portugal 1 070 (18) United Kingdom 521 (18) EU 3 136 (18) (19) TAC 5 500 (18) (19) (b) the entry for redfish in zone NAFO 3LN is replaced by the following: Species : Redfish Sebastes spp. Zone : NAFO 3LN (RED/N3LN.) Estonia 173 (20) (21) Germany 119 (20) Latvia 173 (20) (21) Lithuania 173 (20) (21) EU 638 (20) (21) TAC 3 500 (20) (21) 5. In Annex ID, the entry for bluefin tuna in zone Atlantic Ocean, east of 45 ° W, and Mediterranean is replaced by the following: Species : Bluefin tuna Thunnus thynnus Zone : Atlantic Ocean, east of 45 ° W, and Mediterranean (BFT/AE045W) Cyprus 70,18 (26) Greece 130,30 Spain 2 526,06 (23) (26) France 2 021,93 (23) (24) (26) Italy 1 937,50 (26) (27) Malta 161,34 (26) Portugal 237,66 All Member States 2,41 (22) EU 7 087,38 (23) (24) (26) (27) TAC 13 500 6. Appendix 1 to Annex IIA is amended as follows: (a) in table (b), the columns concerning Germany (DE) and the Netherlands (NL) are replaced by the following: Regulated gear DE NL TR 1 1 269 111 371 757 TR 2 516 154 1 080 920 TR 3 3 501 48 508 BT 1 29 271 999 808 BT 2 1 691 253 34 743 212 GN 224 484 438 664 GT 467 0 LL 0 0 (b) in table (c), the column concerning Ireland (IE) is replaced by the following and the following column for the Netherlands (NL) is added: Regulated gear IE NL TR 1 59 625 0 TR 2 778 729 0 TR 3 8 433 0 BT 1 0 0 BT 2 514 584 200 000 GN 18 255 0 GT 0 0 LL 0 0 (c) in table (d), the columns concerning Germany (DE) and France (FR) are replaced by the following: Regulated gear DE FR TR 1 11 151 2 685 733 TR 2 0 7 415 TR 3 0 0 BT 1 0 7 161 BT 2 0 13 211 GN 35 442 400 503 GT 0 0 LL 0 54 917 7. Annex III is replaced by the following: ANNEX III Quantitative limitations of fishing authorisations for EU vessels fishing in third-country waters Area of fishing Fishery Number of fishing authori-sations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, north of 62 °00 ² N 93 (28) DK: 32, DE: 6, FR: 1, IE: 9, NL: 11, PL: 1, SV: 12, UK: 21 69 Demersal species, north of 62 °00 ² N 80 (28) DE: 16, IE: 1, ES: 20, FR: 18, PT: 9, UK: 14 50 Mackerel 97 (29) DK: 15, DE: 4, FR: 2, IE: 23, NL: 11, SE: 6, UK: 36 70 Industrial species, south of 62 °00 ² N 480 (28) DK: 450, UK: 30 150 Faroese waters All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE: 0, DE: 4, FR: 4, UK: 18 13 Directed fisheries for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 °28 ² N and east of 6 °30 ² W 8 (30) 4 Trawl fisheries outside 21 miles from the Faroese baseline. In the periods from 1 March to 31 May and from 1 October to 31 December, these vessels may operate in the area between 61 °20 ² N and 62 °00 ² N and between 12 and 21 miles from the baselines. 70 BE: 0, DE: 10, FR: 40, UK: 20 26 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 °30 ² N and west of 9 °00 ² W and in the area between 7 °00 ² W and 9 °00 ² W south of 60 °30 ² N and in the area south-west of a line between 60 °30 ² N, 7 °00 ² W and 60 °00 ² N, 6 °00 ² W 70 DE: 8 (31), FR: 12 (31), UK: 0 (31) 20 (32) Directed trawl fisheries for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend 70 22 (32) Fisheries for blue whiting. The total number of fishing authorisations may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting . 36 DE: 3, DK: 19, FR: 2, NL: 5, UK: 5 20 Line fisheries 10 UK: 10 36 Mackerel 12 DK: 12 12 Herring, north of 61 ° N 21 DK: 7, DE: 1, IE: 2, FR: 0, NL: 3, SV: 3, UK: 5 21 8. Annex IV is amended as follows: (a) the table in point 2 is replaced by the following: Spain 139 France 86 Italy 35 Cyprus 25 Malta 83 EU 368 (b) the following points are added: 4. Maximum number and total capacity in gross tonnage of fishing vessels of each Member State that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean Table A Number of fishing vessels Cyprus Greece Italy France Spain Malta Purse Seiners 1 1 24 19 6 0 Longliners 12 0 30 0 81 83 Bait boat 0 0 0 8 61 0 Handline 0 0 0 29 2 0 Trawler 0 0 0 78 (34) 0 0 Other artisanal 0 256 (33) 0 87 33 0 Table B Total capacity in gross tonnage Cyprus Greece Italy France Spain Malta Purse Seiners 51 260 (35) 4 826 1 608 0 Longliners 409  1 196 0 4 416,73 1 365,64 Bait boat    243 10 335,58 0 Handline    1 436 20,96 0 Trawler    9 212 0 0 Other artisanal  3 343,21 (36)  943 489,83 0 5. Maximum number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery authorised by each Member State Number of traps Spain 6 Italy 6 Portugal 1 6. Maximum bluefin tuna farming capacity and fattening capacity for each Member State and maximum input of wild caught bluefin tuna that each Member State may allocate to its farms in the eastern Atlantic and Mediterranean Table A Maximum tuna farming capacity and fattening capacity Number of farms Capacity (in tonnes) Spain 14 11 852 Italy 15 13 000 Greece 2 2 100 Cyprus 3 3 000 Malta 8 12 300 Table B Maximum input of wild caught bluefin tuna (in tonnes) Spain 5 855 Italy 3 764 Greece 785 Cyprus 2 195 Malta 8 768 Article 2 Amendment to Regulation (EC) No 754/2009 In Article 1 of Regulation (EC) No 754/2009, the following points are added: (f) the group of high sea vessels flying the flag of Germany, participating in the fishery indicated in the request from Germany dated 26 March 2010, as completed by correspondence dated 9 April and 20 May 2010, targeting saithe in the North Sea, the EU waters of ICES Zone IIa and in the area to the West of Scotland with bottom trawls of mesh size equal to or larger than 120 mm; (g) the group of vessels flying the flag of Ireland, participating in the fishery indicated in the request from Ireland dated 26 March 2010, fishing in the Irish Sea during the period in which these vessels are fishing solely with a selective sorting grid similar to that defined in Appendix 2 to Annex III to Regulation (EC) No 43/2009 and targeting Norway lobster; (h) the group of vessels flying the flag of France, participating in the fishery indicated in the request from France dated 24 March 2010, as completed by correspondence dated 25 March, 29 March, 8 April and 20 May 2010, targeting deep sea species in the area to the West of Scotland with bottom trawls of mesh size larger than 110 mm.. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. Points 1 to 5 and 8 of Article 1 shall apply from 1 January 2010. Article 1(6) and Article 2 shall apply from 1 February 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2010. For the Council The President S. VANACKERE (1) OJ L 21, 26.1.2010, p. 1. (2) OJ L 318, 5.12.2007, p. 1. (3) OJ L 96, 15.4.2009, p. 1. (4) OJ L 348, 24.12.2008, p. 20. (5) OJ L 22, 26.1.2009, p. 1. (6) OJ L 214, 19.8.2009, p. 16. (7) The use of this quota is subject to the conditions set out in point 3 of the Appendix to this Annex. (8) Excluding an estimate of 1 063 tonnes of industrial by-catches. (9) May be taken in EU waters. Catches taken within this quota are to be deducted from Norways share of the TAC. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (WHG/*04N-) EU 8 203 (10) In accordance with the Council and Commission Statement made at the meeting of the Council of Fisheries Ministers on 14 and 15 December 2009 concerning the fisheries in Norwegian waters, an amount of 7 352 tonnes, corresponding to the unutilised quota for 2009 in Norwegian waters of IV for this species, may be fished in addition to this quota in the EU waters of this TAC area. (11) Including 242 tonnes to be taken in Norwegian waters south of 62 °N(MAC/*04N-). (12) When fishing in Norwegian waters, by-catches of cod, haddock, Pollack and whiting and saithe shall be counted against the quotas for this species. (13) May also be taken in Norwegian waters of IVa. (14) To be deducted from Norways share of the TAC (access quota). This amount includes the Norwegian share in the North Sea TAC of the amount of 39 054 tonnes. This quota may be fished in IVa only, except for 3 000 tonnes that may be fished in IIIa. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI; international waters of IIa from 1 January to 31 March 2010 and in December 2010 (MAC/*2A6.) Denmark 4 130 5 360 France 490 the Netherlands 490 Sweden 390 10 1 697 United Kingdom 490 Norway 3 000 (15) To be fished south of 62 °N in East Greenland. (16) Vessels shall have a scientific observer on board. (17) Of which 500 tonnes are allocated to Norway. May only be fished south of 62 °N in XIV and Va and south of 61 °N in NAFO 1. (18) Directed fishery for cod in NAFO 3M shall be permitted until the moment when the estimated catches, including by-catches, to be taken in the remainder of the year equal 100 % of the allocated quota. After that date, only by-catches shall be permitted within a maximum of 1 250 kg or 5 %, which ever is greater, within the quota allocated to the Flag Member State. (19) Including the fishing entitlements of Estonia, Latvia and Lithuania of 61 tonnes respectively in accordance with sharing arrangements for the former USSR and the allocation for Poland of 209 tonnes, as adopted by the NAFO Fisheries Commission in 2003, following the accession of Estonia, Latvia, Lithuania and Poland to the European Union. (20) Directed fishery for redfish in NAFO 3LN shall be permitted until the moment when the estimated catches, including by-catches, to be taken in the remainder of the year equal 100 % of the allocated quota. After that date, only by-catches shall be permitted within a maximum of 1 250 kg or 5 %, which ever is greater, within the quota allocated to the Flag Member State. (21) Including the fishing entitlements of Estonia, Latvia and Lithuania of 173 tonnes respectively in accordance with sharing arrangements for the former USSR adopted by the NAFO Fisheries Commission in 2003, following the accession of Estonia, Latvia, Lithuania and Poland to the European Union. (22) Except Cyprus, Greece, Spain, France, Italy, Malta and Portugal, and only as by-catch. (23) Within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 1 of Annex IV (BFT/*8301): Spain 367,23 France 165,69 EU 532,92 (24) Within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna weighing no less than 6,4 kg or measuring no less than 70 cm by the vessels referred to in point 1 of Annex IV (BFT/*641): France 45 () EU 45 () This quantity may be revised by the Commission upon request of France, up to an amount of 100 tonnes as indicated by ICCAT Recommendation 08-05. (25) This quantity may be revised by the Commission upon request of France, up to an amount of 100 tonnes as indicated by ICCAT Recommendation 08-05. (26) Within this TAC, the following catch limit and allocation between Member States shall apply to catches of bluefin tuna between 8 kg and 30 kg by the vessels referred to in point 2 of Annex IV (BFT/*8302): Spain 50,52 France 49,84 Italy 39,34 Cyprus 1,40 Malta 3,23 EU 144,34 (27) Within this TAC, the following catch limit and allocation between Member States shall apply to catches of bluefin tuna between 8 kg and 30 kg by the vessels referred to in point 3 of Annex IV (BFT/*643): Italy 39,34 EU 39,34 (28) The fishing authorisations for fishing activities in these waters may only be granted as from 26 January 2010. (29) The fishing authorisations for fishing activities in these waters may only be granted as from 4 June 2010. (30) Following the Agreed Record of 1999, the figures for the directed fishing for cod and haddock are included in the figures for All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines . (31) These figures refer to the maximum number of vessels present at any time. (32) These figures are included in the figures for Trawl fisheries outside 21 miles from the Faroese baselines . (33) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line) (34) From which 8 vessels used as longliners (35) Temporary cessation of activities in 2010 (36) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line)